PER CURIAM.
Appellant complains about $3.00 in costs imposed against her, pursuant to 943.25(4), Florida Statutes (1991), on the ground that that statute does not authorize such costs. Bauman v. State, 600 So.2d 551 (Fla. 2d DCA 1992). It is true that subsection (4) does not authorize costs, but subsection (3) of that statute does. The effect of subsection (3) was not raised in Bauman. We, therefore, decline to set aside the cost imposition. However, we write to point out that the printed form judgment refers to the wrong subsection and should be corrected for future use.
Additionally, the trial court orally imposed a public defender fee of $300.00 but did not include it in the judgment and sentence. The trial court must correct the judgment and sentence to conform to the oral pronouncement. Otherwise, the judgments and sentences are affirmed. .
FRANK, C.J., and RYDER and ALTENBERND, JJ., concur.